DETAILED ACTION

	This rejection is in response to Request for Continued Examination filed on 06/09/2022.
	Claims 1-20 are currently pending and have been examined. 
	Claims 1, 8, and 15 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 

Response to Arguments
Applicant’s arguments, see page 10, filed 06/09/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant’s arguments with respect to prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 6-9, 11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrios et al. (US Pub. No. 20180322208 A1, hereinafter “Barrios”) in view of Chertok et al. (US 2016/0196672 A1, hereinafter “Chertok”) and in further view of Bhardwaj et al. (US 20150067471 A1, hereinafter “Bhardwaj”).
Regarding Claims 1, 8, and 15 
Barrios discloses which includes an image analysis system comprising: one or more hardware processors; a memory storing images associated with listings presented via an online e-commerce system, each listing represents an item offered for sale; and an image analysis engine, executable by the one or more hardware processors, configured to perform operations comprising (Barrios, FIG. 1, [0012] [0032-0033]): 
determining a set of target listings, each target listing of the set of target listings includes a category identifier, a listing identifier, and an image associated with the item; (Barrios, [0015]: find various products from search by photo, [0033]:a catalog of products includes a set of products offered by a store for sale including, product description, sample image, and product categories),
for a seed listing of the set of target listings, retrieving a seed image of a seed item associated with the seed listing, the seed listing categorized within a first item category (Barrios, [0040]: receives an image; [0033]: image of product and product category; [0041]: each image is associated with one or more categories classified based on the classification criterion; [0044]: enter photograph of object);
 training a convolutional neural network (CNN) with images of items, the images of items being labeled with the first item category (Barrios, [0041]:  a set of product images is required for training, training set includes each image is associated with one or more categories based on the established classification criterion and for training process, the visual features of the images are used in which the features are automatically learned using a convolutional neural network);
generating a seed item feature vector for the seed image using… the images of items labeled with the first item category, the seed item feature vector including an array of values representing features of the image (Barrios, [0034]: processes the images and generates a visual features vector; [0035]: calculates the visual features vector; [0036]: single features vector to be generated per image; [0040]: receives an image and generates a features vector; [0043]:  visual features vectors, a multidimensional index; [0041]:  a set of product images is required for training, training set includes each image is associated with one or more categories based on the established classification criterion);
identifying a plurality of feature vectors associated with the first item category, wherein each feature vector of the plurality of feature vectors is associated with a listing categorized within the first item category,… (Barrios, [0034]: processes the description of the products and creates a text features vector for each product; [0043]: text feature vectors and product descriptions; [0033]: product description and category);
comparing the seed item feature vector to the plurality of feature vectors using a k-nearest neighbors (kNN) algorithm; based on the comparing, generating a set of nearest neighbor listings to the seed listing, wherein each nearest neighbor listing represents a listing for an item that is visually similar to the seed item and that is categorized within the first item category (Barrios, [0046]: comparison between visual features vectors similarity search that returns a list of products via distance function (e.g. Euclidian distance)); claim 6 and [0041]: kNN; [0035]);
storing the set of nearest neighbor listings associated with the seed listing in a database (Barrios, [0033]: A catalog of products of the data storage unit (121) includes a set of products offered by a store for sale; [0034]: During the system preparation phase (see FIG. 2), the product search system adds the products from stores to the database. A text features extraction module (280) processes the description of the products and creates a text features vector (505) for each product. A visual features extraction component or module (210) processes the images and generates a visual features vector (510) for each product.; [0043]: database and table with list of products; [0041]: KNN and models stored); 
selecting one or more nearest neighbor listings from the set of nearest neighbor listings stored in the database based on receiving the query; communicating the one or more nearest neighbor listings to the client device as a recommendation of the online e-commerce system in response to the query (Barrios, [0045]: The processing unit (200) loads the product database (402) and all the data calculated during the preparation phase of the system (FIG. 2), receives Queries (300), searches products in the catalog of products and returns relevant products to the user (001); [0049]: obtains K products with the greatest similarity to the query example in the database, [0050]: generate the relevant products list based on k products; [0051]:  Query Response is returned to the client application to be displayed by the user; [0044]:  sends back a Query Response containing the products that were relevant to the Query; [0041]; [0046]).
Barrios does not explicitly teach:
generating a seed item feature vector for the seed image using the CNN trained with the images of items labeled…, wherein the seed image is an input to the CNN (emphasis added);
the plurality of feature vectors being previously stored; adding the seed item feature vector to the stored plurality of feature vectors;
receiving, via a client device subsequent to storing the set of nearest neighbor listings in the database, a query for the seed listing;  

However, Chertok teaches that it is known to include:
generating a seed item feature vector for the seed image using the CNN trained with the images of items labeled…, wherein the seed image is an input to the CNN (emphasis added) (Chertok, [0015]: (CNN) is applied on the input image; [0016]: The CNN receives the input image and outputs vector; FIG. 1A, [0019]: output of fifth convolutional layer is vectorized in vectorizing layer; [0020]: product output vector and CNN 100 is trained by applying it to a training set of pre-labeled images ; [0041-0042]: vector of output matrix of convolutional layer);
the plurality of feature vectors being previously stored; adding the seed item feature vector to the stored plurality of feature vectors (Chertok, [0048]:  different modules of system store data; [0049]: stores the trained CNN on data storage; [0050]: retrieve trained CNN from data storage and stores the output of the convolutional layers in data storage;  [0041-0042]: vector of output matrix of convolutional layer; [0041];[0044]); 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Barrios with Chertok to include the aforementioned limitations since such a modification would be predictable. Specifically, Barrios would continue to teach generating a vector except that now the vector is generated using CNN and stored according to the teachings of Chertok. This is a predictable result of the combination. 
However, Bhardwaj teaches that it is known to include:
receiving, via a client device subsequent to storing the set of nearest neighbor listings in the database, a query for the seed listing (Bhardwaj, FIG. 3, [0044]: . generated data structure may then be stored in the database 115 for subsequent use by the image processing machine 110 (e.g., during the query phase 302 of the workflow 300); FIG. 3, [0024]: training phase then query phase; [0025]: training phase includes storing data in database in step 340; [0026]: step 350 includes query phase including accessing database with previously stored data);  
it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Barrios and Chertok with Bhardwaj to include the aforementioned limitations since such a modification would be predictable. Specifically, Barrios and Chertok would continue to teach storing and querying except that now querying occurs subsequent to storing according to the teachings of Bhardwaj in order to accurately identify data. This is a predictable result of the combination. (Bhardwaj, [0010-0011]).

Regarding claims 2, 9, and 16
The combination of Barrios, Chertok, and Bhardwaj teaches the image analysis system of claim 1, further comprising an in-memory database, the operations further comprising: generating a database entry including the listing identifier of the seed item and listing identifiers of each listing in the set of nearest neighbor listings; and storing the database entry in the in-memory database, wherein selecting one or more nearest neighbor listings further includes selecting the one or more nearest neighbor listings from the database entry (Barrios, [0041]: KNN, [0043]: database; [0045]: searches products in the catalog of products and returns relevant products to the user; [0049]: obtains K products with the greatest similarity).

Regarding claims 4, 11, and 17 
The combination of Barrios, Chertok, and Bhardwaj teaches the image analysis system of claim 1, wherein determining the set of target listings further comprises determining one or more target listings added to the online e-commerce system within a pre-determined period of time (Barrios, [0020]: search time, [0022]: search product of interest, [0034]: product groups). 


Regarding claims 7, 14, and 20
The combination of Barrios, Chertok, and Bhardwaj teaches the image analysis system of claim 1, the operations further comprising: identifying a labeled set of images associated with the first item category, wherein each image in the labeled set of images includes a label based on a first category factor, and wherein the first category factor identifies a factor applicable to items within the first item category; and training the CNN based on the labeled set of images (Barrios, [0034], [0041]: self-labeling classifies an image and training CNN with images associated with categories; [0048]: automatically generate a set of labels).


Regarding claims 6, 13, and 19
The combination of Barrios, Chertok, and Bhardwaj teaches the image analysis system of claim 1, the operations further comprising: storing the seed item feature vector along with the plurality of feature vectors for use in future similarity comparisons (Barrios, [0034]: add products to database; [0043]: stored vectors and query vector).


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barrios, Chertok, and Bhardwaj as applied to claim 1 above, and further in view of Cohen et al. (US Pub. No. 20170132526-A1, hereinafter “Cohen”).
Regarding claims 3 and 10
The combination of Barrios, Chertok, and Bhardwaj teaches the image analysis system of claim 1, except for: wherein the CNN uses a GoogLeNet model. 
However, Cohen teaches that it is known to include wherein the CNN uses a GoogLeNet model (Cohen, [0080]: CNN with GoogLeNet).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Barrios, Chertok, and Bhardwaj with Cohen to include the aforementioned limitations since such a modification would be predictable. Specifically, Barrios, Chertok, and Bhardwaj would continue to teach CNN except that now the CNN uses a GoogLeNet model according to the teachings of Cohen. This is a predictable result of the combination. 

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barrios, Chertok, and Bhardwaj as applied to claim 1 above, and further in view of Romley et al. (US Pub. No. 20160225053-A1, hereinafter “Romley”).
Regarding claims 5, 12, and 18
The combination of Barrios, Chertok, and Bhardwaj teaches the image analysis system of claim 1, except for: the operations further comprising converting the seed image to a standard size prior to generating the seed item feature vector, wherein the standard size is used for images used to generate the plurality of feature vectors. 
However, Romley teaches that it is known to include:
the operations further comprising converting the seed image to a standard size prior to generating the seed item feature vector, wherein the standard size is used for images used to generate the plurality of feature vectors (Romley, FIG. 3, [0042]: each object proposal is converted to an object image resized to conform to a fixed size for the region it represents before the feature vector is calculated).
 It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Barrios, Chertok, and Bhardwaj with Romley to include the aforementioned limitations since such a modification would be predictable. Specifically, Barrios, Chertok, and Bhardwaj would continue to teach generating the vector except that now the image is converted to a standard size prior to generating the vector, according to the teachings of Romley. This is a predictable result of the combination. 
(Romley, [0042]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure related to image analysis is cited as Reference U in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684         

                                                                                                                                                                                                                                                                                                                                                                                           /MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684